Citation Nr: 0318145	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether the retroactive termination of the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
was proper.  



REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the Seattle, 
Washington, Regional Office (RO).

The veteran has requested a waiver of the recovery of the 
overpayment at issue.  This matter is referred to the 
Committee on Waivers and Compromises (Committee) of the RO.  


FINDINGS OF FACT

1.  The retroactive reduction in the veteran's VA improved 
pension benefits resulted in the creation of an overpayment 
in the amount of $3,417.

2.  The creation of the $3,417 indebtedness was not due to 
sole VA administrative error and was proper.


CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the 
calculated amount of $3,417 was properly created, and the 
overpayment is a valid indebtedness.  38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 3.500(b)(1) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).  

In a VA Form 21-527, Income-Net Worth and Employment 
Statement, received in July 1995, the veteran indicated that 
he was unemployed and unable to work due to post-traumatic 
stress disorder.  He reported that he had no income from 
earnings and had a compensation claim pending.  

In October 1995, the VA received a copy of the veteran's 
award letter from the Social Security Administration (SSA), 
dated in September 1995, which showed that he was awarded SSA 
benefits effective June 1995.  

In a February 1996 decision, the RO determined that the 
veteran was entitled to VA pension benefits.  In a March 1996 
letter, the veteran was advised that the RO had approved his 
claim for VA improved pension befits effective August 1 1995.  
The letter indicated that the RO considered him to have no 
income from SSA.  Thereafter, the veteran submitted an 
Eligibility Verification report (EVR) that same month in 
which he listed his SSA income.  The veteran accepted VA 
benefits in conjunction with his award.  

Thereafter, in an April 1996 determination letter, the 
veteran was notified that his VA improved pension benefits 
had been retroactively terminated since his income level 
exceed the statutory limit effective November 1, 1995.  

The retroactive termination of the veteran's improved pension 
benefits resulted in the creation of an overpayment in the 
amount of $3,417.  In April 1996, the veteran disagreed with 
the propriety of the RO's actions against him.  He asserted 
that he had notified VA of his receipt of SSA income after he 
had been notified of that award.  He contended that the RO's 
actions to award him pension benefits when the RO had that 
income information amounted to sole VA administrative error.

In order to determine that the overpayment was not properly 
created, it must be established that the veteran was legally 
entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that the VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. §§ 3.500(b)(2).  The effective date 
of discontinuance of an award based on an act of commission 
or omission by a payee or with the payee's knowledge, will be 
effective date of award or day preceding act, whichever is 
later, but not prior to the date entitlement ceased.  38 
C.F.R. § 3.500(b)(1).

Here, the Board finds that VA had notice of the veteran's 
award of SSA benefits prior to the award of improved pension 
benefits.  This demonstrates that the RO should have known 
that the veteran's income was excessive for pension purposes.  
Therefore, the RO's award to the veteran of VA improved 
pension benefits at the specified level was erroneous.  
However, VA law and regulations also require that the veteran 
neither had knowledge of nor should have been aware of the 
erroneous award and that neither his actions nor his failure 
to act must have contributed to payment pursuant to the 
erroneous award.  

In this case, the RO's award letter indicated that the RO 
believed that the veteran had no income from SSA.  The 
veteran knew that he did.  In addition, even though he was 
forthcoming about SSA income in his subsequent EVR, he 
accepted the pension payments at their specified level when 
he knew that they were based on a finding by the RO that he 
had no income to include SSA income.  Therefore, the Board 
finds that the veteran did know that he was receiving an 
erroneous award.  

In Jordan v. Brown, 10 Vet. App. 171 (1997), the United 
States Court of Appeals for Veterans Claims ("Court") 
addressed, in the context of a claim for waiver, the question 
of validity of an indebtedness resulting from the overpayment 
of dependency and indemnity compensation (DIC) to a veteran's 
widow, the appellant, who had remarried.  In that case, the 
appellant had been advised when benefits were awarded that 
her right to benefits would terminate if she remarried.  She 
thereafter remarried and told VA of a name and address change 
after the event.  She asserted that she had informed VA of 
her remarriage at the same time she told them of a name and 
address change.  There was no record, however, of her having 
informed VA of her remarriage until she responded to a 
marital status questionnaire sent to her in 1990.  Her 
benefits were then terminated, and an overpayment assessed.  
During the period between her remarriage in 1984 and the 
termination of her benefits, VA had continued to pay the 
appellant, who had accepted the payments.  

The appellant maintained that she had neglected to read the 
rule, printed on the back of her initial award notification, 
telling her that she must return any benefit checks to VA 
uncashed in the event of her remarriage.  She contended that 
other facts provided reason for VA to have known it should 
have stopped sending her the checks that included the 
overpayment.  She argued that the debt was not valid because 
it arose solely from VA's administrative error.  The Court 
determined that the factual issue of whether the appellant 
had notified VA of her remarriage was immaterial.  The Court 
found the appellant was not excused from knowing she was not 
entitled to keep the checks erroneously sent her.  Having 
kept them, the overpayment did not arise solely from VA's 
administrative error.  The appellant had contributed to the 
creation of the debt and the debt was valid.  Jordan, 10 Vet. 
App. at 174.  

The veteran's case is analogous to Jordan in point of law 
regarding validity of the overpayment debt.  The veteran was 
told in his award letter that his award of pension benefits 
was based on no income to include no SSA income.  He was 
provided a VA Form 21-8768, which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth or dependency status and that a failure to provide 
such would result in the creation of an overpayment which 
would be subject to recovery.  The veteran had in fact been 
forthcoming about his SSA income.  However, that being noted, 
he accepted VA's pension payments when he should have 
realized that an error had been made.  Like the appellant in 
Jordan, he accepted VA payments at their specified level 
which he knew that he was not entitled to receive.  

Thus, the veteran's failure to act in accordance with the 
rules governing pension payments constitutes an omission by 
the payee, and consequently the overpayment cannot be the 
result of sole administrative error by VA.  

Therefore, the overpayment did not result solely from VA's 
sole administrative error.  The RO properly terminated the 
veteran's improved pension benefits in the basis that his 
income was excessive due to his receipt of SSA income.  There 
is no dispute over the fact that the veteran actually 
received the SSA income.  Accordingly, the Board finds that 
the debt was properly created.  The preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim and the appeal 
is denied.


ORDER

The overpayment of VA improved pension benefits in the 
calculated amount of $3,417 was properly created.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

